Citation Nr: 1611543	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-18 307	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 2013 Board decision that denied entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Moving party represented by:  Clint Curtis, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The moving party, the Veteran, had active service from November 1968 to May 1975.

This matter is before the Board on a motion by the moving party for revision or reversal, on the grounds of CUE, of an October 2013 decision of the Board that denied entitlement to a compensable rating for bilateral hearing loss.


FINDINGS OF FACT

1.  In a decision issued on October 30, 2013, the Board denied the Veteran's claim for entitlement to a compensable disability rating for bilateral hearing loss.

2.  The October 30, 2013 Board decision was adequately supported by the evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 2013 Board decision that denied entitlement to a compensable disability rating for bilateral hearing loss did not contain clear and unmistakable error; therefore, the criteria for revision of that decision on the basis of clear and unmistakable error have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

The Board notes that 38 C.F.R. § 20.1405(a)(3) (2015) provides that, in motions for revision of a prior Board decision on the basis of CUE, "Upon request made within the time allowed . . . , the Board shall arrange for the representative to have the opportunity to review the claims file, and shall permit the representative a reasonable time after making the file available to file a further response."  The record reflects that VA informed the Veteran of his right to review the claims file in a letter dated in June 2014.  In a letter dated in July 2014, the Veteran's representative timely requested an opportunity to review the claims file.  In January 2016, VA provided the Veteran's representative with a complete copy of the claims file.  Neither the Veteran nor his representative has submitted additional evidence or arguments since being provided the copy of the claims file.

Legal Criteria

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2014). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to 38 C.F.R. §§ 20.1400-11.  As defined in the applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam); see also 38 C.F.R. § 20.1403(c).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

To prevail in a motion for CUE, the following three prongs must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question; and 3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 71 (2008) (citing to Grover v. West, 12 Vet.App. 109, 112 (1999)). 

Under Fugo, 6 Vet. App. 40, an alleged CUE must be the "kind of error . . . that if, true, would be CUE on its face. . . ."  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

Analysis

In the October 2013 decision at issue, the Board considered the findings in a March 2009 VA audiological examination.  Specifically, audiological testing at the March 2009 VA examination revealed puretone thresholds as follows, measured in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
45
90
46.25
LEFT
25
60
90
95
67.5

Speech recognition was 96 percent in the right ear and 88 percent in the left.

Entering the average puretone thresholds and speech recognition scores found at the March 2009 VA examination into 38 C.F.R. § 4.85, Table VI, revealed a numeric designation of I for the right ear and III for the left ear.  Entering the category designations for each ear into 38 C.F.R. § 4.85, Table VII, resulted in a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In the decision, the Board further considered lay statements from the Veteran and his wife, F. D., to include the Veteran's assertions that his bilateral hearing loss is worse than a noncompensable rating would indicate.  The Board also considered whether the Veteran was entitled to a compensable disability rating on an extra-schedular basis.  The Board found that such a rating was not warranted.  In so doing, the Board considered the reports that, due to the service-connected bilateral hearing loss, the Veteran has difficulty hearing conversational speech and high-pitched noises.  The Board also considered the Veteran's statements that his hearing loss was a contributory factor in his involuntary termination in January 2007.

The Board concluded that the preponderance of the evidence was against the Veteran's claim for a compensable disability rating, and that there was no doubt to be resolved.  Therefore, the Board denied the Veteran's claim for entitlement to a compensable disability rating for bilateral hearing loss.

In his claim of CUE, the Veteran alleges that the October 2013 Board decision contained CUE in four regards.  The Board will consider each allegation of CUE separately.  First, the Veteran alleges that the October 2013 Board decision contains CUE in that the dates of service listed are incorrect.  The Board decision lists the Veteran's dates of service as May 1971 to May 1975.  The Veteran contends that his dates of service are actually November 1968 to May 1975.  Indeed, a review of the record reveals that in November 2009, the Veteran submitted a DD Form 214 showing service from November 1968 to May 1971.  However, this error had no bearing on the ultimate decision that the Veteran was not entitled to a compensable disability rating for bilateral hearing loss.  Therefore, revision of the error could not lead to an award of the benefit sought.  Accordingly, the error does not constitute CUE warranting revision of the October 2013 Board decision.  See Fugo, 6 Vet. App. 40; 38 C.F.R. § 20.1403(c).  Nevertheless, the Board has taken note of the error, and has listed the Veteran's dates of service as November 1968 to May 1975 in the Introduction of this decision.

Next, the Veteran alleges that the Board incorrectly stated that the private records were not pertinent to the appeal and that "there is no submission of additional evidence."  The Veteran asserts that he submitted additional evidence of the effects of his hearing loss.  The Veteran included with the claim of CUE "copies of some of the letters that should have accompanied the initial filing."  However, the Board decision actually states, "he did not identify any outstanding private or VA treatment records pertinent to the appeal."  The Board decision reflects consideration of the relevant medical evidence of record at the time of the decision, including the statements from the Veteran and his wife describing the effects of his hearing loss.  The Veteran's disagreement with how the facts were weighed or evaluated cannot constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(3).  As to the evidence submitted with the claim for CUE, it was not of record at the time of the October 2013 Board decision.  Because review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made, the Board's lack of consideration of the additional evidence submitted only after the decision was issued cannot constitute the basis for a finding of CUE.  See 38 C.F.R. § 20.1403(b)(1).

To the extent that the Veteran argues that the Board did not consider the private audiological examinations he submitted during the course of his appeal, the Board observes that the examinations were, in fact, not specifically discussed in the October 2013 Board decision.  However, those examinations are dated from March 1995 through December 1999, well before February 6, 2009, the date the Veteran's claim for an increased rating was received.  Accordingly, further consideration of those records could not lead to an award of the benefit sought.  Therefore, any failure on the Board's part in not considering the private audiological examinations does not constituted CUE warranting revision of the October 2013 Board decision.  See Fugo, 6 Vet. App. 40; 38 C.F.R. § 20.1403(c).

Next, the Veteran alleges that the Board erred in relying on a VA examination conducted several years prior to the date of the decision, and that VA should have provided a new examination.  The Veteran included with the claim of CUE a copy of a January 2014 private audiological examination report.  However, the provision of VA examinations is part of VA's duty to assist.  The Secretary's failure to fulfill the duty to assist cannot constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(2).  Furthermore, in the decision, the Board addressed the Veteran's contention that the March 2009 VA audiological examination was too old to be used in determining the proper rating for hearing loss.  The Veteran's disagreement with how the facts were weighed or evaluated cannot constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(3).  As to the January 2014 private audiological examination report, it was not of record at the time of the October 2013 Board decision.  Therefore, the Board's lack of consideration of that evidence cannot constitute the basis for a finding of CUE.  See 38 C.F.R. § 20.1403(b)(1).

Finally, the Veteran alleges that the October 2013 decision "fails to take into account any extra-schedular factors."  The Veteran asserts that his inability to hear has limited his advancement in multiple jobs and reduced his performance in others, and that he "now must abandon the occupation he has held all his life because his hearing makes it unsafe to continue to drive commercial tractor trailers."  However, the October 2013 decision reflects that the Board did consider whether the Veteran was entitled to a compensable disability rating on an extra-schedular basis.  The decision references the Veteran's reported difficulty hearing conversation and high-pitch noises, and his difficulty finding and maintaining employment due to the bilateral hearing loss.  The Veteran's disagreement with how the facts were weighed or evaluated cannot constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(3).

The Board observes that, in the claim for CUE, the Veteran also states, "This case was originally filed by [another representative] and it appears that the correct records were not provided or that they were misplaced."  The Board again notes that the review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made, and that the Secretary's failure to fulfill the duty to assist cannot constitute the basis for a finding of CUE.  38 C.F.R. §§ 20.1403(b)(1) and (d)(2).  Therefore, to the extent that the Veteran argues that there was outstanding evidence that a previous representative failed to submit, such an argument cannot constitute the basis for a finding of CUE.  To the extent that the Veteran argues that his previous representative was ineffectual, such an argument does not point to error of law or fact that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Therefore, the argument does not point to anything that could constitute the basis for a finding of CUE.

Thus, the Board concludes that none of the Veteran's arguments point to errors that would serve as the basis for a finding of CUE.  Moreover, the October 30, 2013 Board decision was adequately supported by the evidence then of record.  Furthermore, it has not been shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the outcome of the claim would have been manifestly different but for the error.  As the Veteran has not demonstrated clear and unmistakable error in the Board's October 2013 decision denying entitlement to a compensable rating for bilateral hearing loss, the motion for revision on the basis of CUE must be denied.


ORDER

The motion for revision, on the basis of clear and unmistakable error, of the December 2013 Board decision that denied the Veteran's claim for entitlement to a compensable disability rating for bilateral hearing loss is denied.




                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



